DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim limitation (11/16/2021 amendment) in claims 17 and 33: “wherein said composition/solution […] is free from organic constituents other than said organic acid” lacks description in the specification. The negative limitation, which did not appear in the specification as originally filed, introduce new concepts and violates the description requirement of the first paragraph of 35 U.S.C. §112. The exclusion of certain elements implies the inclusion of all other elements not The mere absence of a positive recitation is not basis for a negative limitation. Furthermore, the description in the specification points to composition wherein said composition is NOT free from organic constituents other than said organic acid, such as organic ammonia, humic acids, etc.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the organically produced ammonia". There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation is interpreted as “the aqueous NH3”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 66 merely recites an organic acid concentration identical to the concentration already required in claim 33.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 24, 33, 36, 56-60 and 62-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patten et al. (Industrial & Engineering Chemistry, 1913).

	In regard to claims 17, 24, 33 and 36, Patten et al. is directed to a liquid organic nitrogenous composition (e.g. neutral solution comprising organic citrate) [Page 568; Column 1], consisting of: a 1 liter solution equivalent to 44.76 grams NH3 per liter and 168.57 grams citric acid (e.g. organic acid) per 3 in an aqueous solution and an organic acid (e.g. citric acid) in a concentration of about 17% w/w. These values lie inside the claimed ranges. Alternatively, when the concentration of ammonia is calculated as “aqueous NH3 solution”, concentration of ammonia in an aqueous solution typically ranges up to approximately 30% and therefore, the NH3 solution in water would be present at up to 15% w/w (e.g. 44.76 grams NH3 in an aqueous solution up to 30% ammonia in 1 liter total composition). Patten et al. disclose a neutral solution [Page 568; Column 1]. A neutral solution inherently exhibits a pH between about 6.5 and 7.5.

	In regard to claims 56-60, Patten et al. disclose the composition of claim 17. The claimed limitations are product-by-process:
wherein the effluent is produced by heating an organic waste material in an anaerobic digester device to drive a biological anaerobic digestion of the organic waste material and yield a digested organic waste composition, and separating solid portions of the organic waste composition from an effluent of the digested organic waste composition (claim 56),
wherein heating said effluent drives the chemical equilibrium of ammonium bicarbonate toward the production of NH3 and CO2 (claim 57),
wherein a basic chemical agent is added to the effluent before or during the step of heating said effluent to increase the pH of the effluent (claim 58),
wherein the CO2-laden gas is transferred into a packed column to cool the CO2-laden gas and dissolve NH3 present in the gas in a cooling fluid (claim 59),
wherein the cooling fluid and NH3 dissolved therein is transferred to the steam stripping process to extract the dissolved NH3 (claim 60).
2-laden gas are used to the process, the final result is extracted NH3. Thus, the structural limitation imparted is interpreted to be dissolved NH3. As such, Patten teaches the fertilizer comprises nitrogen sourced from aqueous ammonium hydroxide (e.g. NH3 dissolved in water) [Page 568; Column 1]. Therefore, Patten reads on the claimed product-by-process. Moreover, the claim limitation of obtaining ammonia from organic waste is a product-by-process; regardless of the source of material being organic or inorganic (i.e. industrial by-product), the result in both processes is ammonia NH3; therefore, there is no structural difference between organically produced ammonia and inorganically sourced ammonia.

In regard to claims 62-67, Patten et al. disclose the composition of claim 33, consisting organic triprotic acid in the form of citric acid, in a concentration of about 6% to about 50% (e.g. 17% citric acid) [Page 568; Column 1].

In regard to claim 68, Patten et al. disclose a neutral solution [Page 568; Column 1]. A neutral solution inherently exhibits a pH between about 6 and 8.

Claims 44, 47, 49 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst et al. (US Patent Publication No. 2014/0037570 A1).

In regard to claim 44, Whitehurst et al. discloses a liquid (e.g. aqueous) organic nitrogenous fertilizer (e.g. ammonium solution) in Paragraph [0190], consisting essentially of:
an aqueous NH3 solution in a concentration of about 3% w/w to about 25% w/w aqueous NH3 (e.g. 13.0% NH3) [Paragraph 0190] and an organic acid (e.g. citric acid) in a concentration of about 6% to 
Although the Whitehurst reference does not explicitly teach biologically produced ammonia, this limitation is a product-by-process limitation wherein the structural limitation imparted is interpreted to be aqueous NH3; as such, Whitehurst teaches the fertilizer comprises nitrogen sourced from a commercial aqueous ammonia (e.g. aqueous NH3) [Paragraph 0190]. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [MPEP 2113].

In regard to claim 47, Whitehurst et al. disclose the composition of claim 44, wherein the concentration of ammonia is in a concentration of about 10 % w/w to about 20 % w/w (e.g. 13.0% NH3) [Paragraph 0190].

In regard to claims 49 and 69, Whitehurst et al. disclose the composition of claim 44, comprising an organic triprotic acid in the form of citric acid [Paragraph 0190].

Response to Arguments
Applicant argues (Pg. 8) claims 17 and 33 are not lacking written description under 35 USC 112. This argument is not persuasive. The claim limitation (11/16/2021 amendment) in claims 17 and 33: “wherein said composition/solution […] is free from organic constituents other than said organic acid” does not appear in the specification as originally filed and introduces new concepts and violates the description requirement of the first paragraph of 35 U.S.C. §112. According to MPEP § 2173.05(i), he mere absence of a positive recitation is not basis for a negative limitation. Furthermore, the description in the specification points to composition wherein said composition is NOT free from organic constituents other than said organic acid, such as organic ammonia, humic acids, etc. Attempting to avoid a prior art reference by simply excluding ALL organic constitutes without providing a patentable basis for doing so (In re Langdon) is an insufficient basis for the written descriptive requirement. The following are examples of sufficient basis for negative limitations:
specification describes a reason to exclude the relevant limitation (Inphi Corp. v. Netlist, Inc.)
specification describes alternatives (Santarus, Inc. v. Par Pharm., Inc.)
description of prior art in the specification discusses shortcomings of certain features
drawings that show the presence of certain features which necessitates the absence of opposite features
specification explicitly describes the lack of a particular feature

Applicant’s arguments (Pgs. 9-11), filed 02/10/2022, with respect to prior art rejections based on the Whitehurst reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants amendments to the claims necessitated the new ground(s) of rejection over the Patten reference which more closely teaches the claimed ranges.

Applicant argues (Pg. 12), the transitional phrase “consisting essentially of” in claim 44 limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 1, 2022